           Case 2:16-md-02724-CMR Document 1392 Filed 06/01/20 Page 1 of 2
                                                                                    ATTORNEYS AT LAW
                                                                                    111 HUNTINGTON AVENUE
                                                                                    BOSTON, MASSACHUSETTS 02199
                                                                                    617.342.4000 TEL
                                                                                    617.342.4001 FAX
                                                                                    WWW.FOLEY.COM

                                                                                    WRITER’S DIRECT LINE
                                                                                    617.502.3298


                                                                                    CLIENT/MATTER NUMBER
                                                                                    111434-0116


                                                         June 1, 2020


The Honorable Cynthia M. Rufe
United States District Court
for the Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street, Suite 12614
Philadelphia, PA 19106-1797

                Re:     In re: Generic Pharmaceuticals Pricing Antitrust Litigation,
                        16-MD-2724 Response to the Court’s May 27, 2020 Order
                        (ECF No. 1390) regarding Bellwether Oral Argument

Dear Judge Rufe,

               We submit this letter on behalf of Apotex Corp. (“Apotex”) in accordance with the
Court’s order of May 27, 2020. Apotex was not a signatory to the May 22nd letter submitted by
certain Defendants and referenced in the Court’s order. Apotex objected with the other Defendants
as to the bellwether R&R (ECF 1244) and joins those arguments expressed in Defendants’ prior
submissions on the bellwether issue. We respectfully submit this short letter to make clear Apotex’s
objection to having the bellwether case defined before Defendants have an opportunity to review the
forthcoming complaint from the States and provide comments to the Court.

                In particular, Apotex submits that to the extent the Court allows litigation of claims as
to any particular drug to proceed as a bellwether case, the Court should include all State claims as to
that drug and all class claims as to that drug. Similarly, any overarching conspiracy bellwether
should include all State claims as to that alleged overarching conspiracy and all class claims as to
that alleged overarching conspiracy. To proceed otherwise creates a very substantial risk of
duplicative recoveries.

                 Indeed, this problem is apparent in the Special Master’s bellwether R&R. As it
currently stands, it would allow litigation to proceed as to each of three particular drugs based on the
direct purchasers’ claims and the end payers’ claims, but inexplicably omits the claims of the
retailers who fall between the direct purchasers and end payers in the distribution chain for each of
these same drugs. That makes no sense and raises an obvious risk of duplicative recovery, as each
set of class plaintiffs will claim they alone absorbed any overcharge. Absent correction, under the
bellwether R&R, a jury could conclude that any overcharge was passed on in full to the end payers,
while the retailers would be free to claim in a subsequent proceeding that they in fact absorbed the
full overcharge and did not pass on any of it to the end payers.

 AUSTIN               DETROIT              MEXICO CITY             SACRAMENTO             TAMPA
 BOSTON               HOUSTON              MIAMI                   SAN DIEGO              WASHINGTON, D.C.
 CHICAGO              JACKSONVILLE         MILWAUKEE               SAN FRANCISCO          BRUSSELS
 DALLAS               LOS ANGELES          NEW YORK                SILICON VALLEY         TOKYO
 DENVER               MADISON              ORLANDO                 TALLAHASSEE
       Case 2:16-md-02724-CMR Document 1392 Filed 06/01/20 Page 2 of 2




June 1, 2020
Page 2


                 Unless all claims involving a particular drug (or a particular alleged overarching
conspiracy) are included in the same bellwether proceeding, the risk of such inconsistent results are
also likely to require the Court to withhold final judgment on the bellwether matter until all
subsequent trials involving that drug are resolved. That will only further delay any final resolution
of these matters. For example, some States assert parens patriae claims based on alleged injury to
citizens of their states, which would potentially include a number of the end payer plaintiffs, and
some States seek a “disgorgement” remedy that, by definition, would overlap with the relief sought
by the direct purchaser plaintiffs. If the cases proceed separately and both the State and certain
classes obtain damage awards, the Court may have no option other than re-trying the cases together
at a later date due to the inability to dissect which part of any damage award requires an offset
against a State award (or vice versa). Without knowing which drugs will be included in the
forthcoming State AG complaint, selection of a bellwether is premature.

               Thank you for your consideration of this issue.



                                                 Respectfully,

                                                 /s/ James W. Matthews

                                                 James W. Matthews


CC:    All Counsel of Record
